UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 9/30/15 (Unaudited) CORPORATE BONDS AND NOTES (85.3%) (a) Principal amount Value Advertising and marketing services (0.5%) Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 $485,000 $503,794 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 105,000 106,050 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 355,000 361,213 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 255,000 258,188 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 50,000 50,688 Automotive (1.0%) Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 335,000 322,438 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 905,000 911,788 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 855,000 907,326 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 120,000 112,613 Navistar International Corp. sr. notes 8 1/4s, 2021 496,000 398,040 Basic materials (9.0%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 765,000 721,013 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 685,000 741,513 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 295,000 238,950 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 200,000 163,000 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 200,000 208,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 420,000 434,700 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 325,000 324,594 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 405,000 408,544 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 452,625 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 775,000 705,250 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 395,000 353,525 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 215,000 141,363 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 330,000 221,925 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 600,000 560,250 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 535,000 506,913 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 505,000 502,475 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 490,000 303,800 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 525,000 341,250 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 134,000 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 650,000 676,000 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 430,000 485,900 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 280,000 281,400 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 930,000 741,675 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 160,000 139,024 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 445,000 381,588 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 255,000 238,425 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 290,000 197,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 373,500 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 700,000 707,000 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 830,000 639,100 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 830,000 8 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 390,000 364,650 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 255,000 209,100 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 690,000 683,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 755,000 726,839 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 325,000 307,938 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 860,000 881,500 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 510,000 438,600 PQ Corp. 144A sr. notes 8 3/4s, 2018 385,000 387,406 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 115,000 123,625 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 830,000 740,775 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 160,000 160,400 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 145,000 147,175 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 265,000 264,006 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 260,000 254,800 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 210,000 207,638 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 385,000 468,738 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 445,000 437,213 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 158,488 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 180,000 165,038 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 535,000 497,550 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 170,000 145,350 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 165,000 153,038 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 130,000 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 695,000 693,263 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 870,000 806,925 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 550,000 539,000 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 380,000 375,250 Broadcasting (2.7%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 635,000 644,525 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 665,000 667,494 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 360,000 258,300 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 130,000 133,250 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 305,000 256,276 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 950,000 817,000 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 265,200 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 125,000 124,063 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 595,000 597,975 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 70,000 68,425 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 535,000 486,181 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 575,000 576,438 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 225,000 229,500 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 345,000 353,625 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 415,000 421,225 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 25,000 24,500 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 425,000 412,250 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 450,000 421,875 Building materials (0.6%) Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 750,000 740,625 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 245,000 249,900 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 495,000 519,750 Cable television (3.0%) Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 66,750 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 235,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 355,000 356,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 220,000 206,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 620,000 568,850 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 235,000 236,763 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 645,000 568,003 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 450,000 354,938 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 180,000 159,750 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 425,000 360,984 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 121,992 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) $530,000 506,150 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 885,000 849,600 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 400,000 395,000 Unitymedia GmbH 144A company guaranty sr. unsec. notes 6 1/8s, 2025 (Germany) 200,000 199,000 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 685,000 670,444 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 282,863 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 256,500 258,103 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,155,000 1,163,663 Capital goods (7.1%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,372,000 1,368,570 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 540,000 594,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 84,788 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 450,000 437,625 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 405,000 398,925 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 295,000 297,950 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 335,000 309,875 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 200,000 188,500 Berry Plastics Escrow, LLC/Berry Plastics Escrow Corp. 144A notes 6s, 2022 (FWC) 205,000 205,513 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 400,000 342,000 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 115,000 86,250 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 875,000 945,000 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 525,000 572,250 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 305,000 308,050 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 1,390,000 1,125,900 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 290,000 295,800 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 865,000 841,481 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 920,000 1,254,414 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 790,000 839,375 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 595,000 490,875 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 740,000 740,000 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 490,000 432,425 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 305,000 303,475 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 675,000 685,125 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 336,000 347,760 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 144,000 149,040 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 270,000 269,325 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 645,000 667,575 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 365,000 374,581 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 550,000 532,125 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 530,000 552,525 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 400,000 375,940 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 330,000 314,531 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 770,000 705,513 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 475,000 448,875 Commercial and consumer services (0.7%) Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 430,000 394,525 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 665,000 666,663 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 90,000 95,850 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 510,000 502,350 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 420,000 369,600 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 37,144 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 47,475 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 340,000 346,800 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 300,000 309,000 Consumer staples (5.7%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 290,000 288,550 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 675,000 705,375 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 275,000 265,375 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 240,000 234,600 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 955,000 969,325 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 200,000 200,500 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 850,000 816,000 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 390,000 384,150 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,075,000 983,625 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 578,550 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 365,988 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 1,030,000 988,800 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 145,000 144,275 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 635,000 645,319 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 830,000 498,000 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 450,800 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 197,125 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 165,000 171,188 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 205,000 210,125 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 560,000 597,800 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 290,000 284,925 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 535,000 521,625 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 698,400 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 920,000 913,100 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 85,000 90,100 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 750,000 718,125 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 440,000 411,950 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 605,000 487,025 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 490,000 508,375 Energy (8.5%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 515,000 442,900 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 345,000 302,738 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 700,000 616,000 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 685,000 541,150 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 120,000 97,200 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 200,000 125,000 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 1,150,000 684,969 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 380,000 244,386 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 211,558 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 378,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 675,000 440,226 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 360,000 234,900 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 479,325 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 840,038 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 810,000 769,500 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 460,000 309,350 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 253,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 160,000 95,200 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 129,800 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 780,000 653,250 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 59,150 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 300,000 263,325 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 130,000 115,018 FTS International, Inc. 144A company guaranty sr. FRN 7.837s, 2020 185,000 136,955 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 115,000 112,988 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 355,000 326,600 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,465,000 439,500 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 295,000 246,325 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 280,000 294,350 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 365,000 310,250 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 282,900 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 580,000 127,600 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 455,000 94,413 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 130,000 35,750 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 1,000,000 255,000 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 195,000 10 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 865,000 259,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,070,000 1,037,900 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 500,000 457,500 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 620,000 474,300 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 780,000 617,994 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 470,000 150,400 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 350,000 45,500 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 895,000 116,350 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 365,000 321,200 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 340,000 295,800 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 100,000 88,750 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 370,000 343,175 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 360,000 320,400 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 240,000 245,400 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 285,000 275,738 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) (NON) 1,340,000 20,100 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 670,000 406,188 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 325,000 290,875 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 550,000 529,375 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 345,000 138,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 304,000 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 110,400 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 98,000 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 310,000 130,200 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 526,050 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 1,159,100 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 385,286 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 211,349 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 253,000 257,419 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 740,000 680,800 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 223,600 Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 427,125 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 340,000 330,650 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 190,000 192,375 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 396,900 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 295,000 281,725 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 85,000 88,825 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 560,000 567,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 245,000 246,838 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 264,950 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 735,000 702,844 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 180,000 176,850 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,130,000 1,130,000 Financials (9.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 900,000 877,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 1,005,000 1,164,232 American International Group, Inc. jr. sub. FRB 8.175s, 2058 360,000 476,100 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 400,000 423,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 215,000 208,550 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 270,000 275,400 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 375,000 376,932 CIT Group, Inc. sr. unsec. notes 5s, 2023 365,000 363,175 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 229,713 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 515,000 539,463 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 175,000 172,594 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 381,600 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 305,000 309,575 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 325,000 331,500 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 435,000 143,550 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 595,000 586,075 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 265,000 270,963 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 200,000 208,500 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 700,000 411,250 Dresdner Funding Trust I 144A bonds 8.151s, 2031 670,000 836,663 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 250,000 265,000 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 545,000 550,450 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 290,000 133,400 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 130,000 125,450 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 985,000 940,675 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 595,000 598,719 iStar, Inc. sr. unsec. notes 5s, 2019 (R) 230,000 218,500 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 255,000 296,438 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,269,272 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $328,000 334,855 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 350,000 367,063 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 465,000 423,150 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 305,000 253,150 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 420,000 444,675 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 395,000 353,525 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 275,000 284,625 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 590,000 601,800 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 165,000 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 450,000 405,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 790,000 750,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 245,000 246,838 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,388,963 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 445,000 444,025 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 240,000 234,600 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 155,000 165,463 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 160,000 160,600 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 557,000 552,823 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 415,000 326,813 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 545,000 533,419 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 525,000 448,875 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 200,000 191,500 Gaming and lottery (2.7%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 340,000 345,100 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 561,800 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 580,000 569,850 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 740,000 568,378 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 257,500 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 855,000 862,481 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 354,000 368,160 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,053,750 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 195,000 181,350 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 1,545,000 1,348,013 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 180,000 129,150 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 505,000 497,425 Health care (8.1%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 740,000 769,600 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 450,000 443,250 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 575,000 550,563 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 380,000 380,000 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 490,000 487,550 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 120,000 122,100 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 120,000 122,700 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 140,000 142,969 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 540,000 472,500 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 575,000 593,688 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 975,000 838,500 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 820,000 828,200 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 855,000 846,450 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 525,000 504,656 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 380,000 369,075 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 430,000 424,625 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 340,000 346,800 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 165,000 163,350 HCA, Inc. sr. notes 6 1/2s, 2020 940,000 1,024,600 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 236,250 Hologic, Inc. 144A sr. unsec. notes 5 1/4s, 2022 135,000 136,350 Horizon Pharma Financing, Inc. 144A sr. unsec. notes 6 5/8s, 2023 200,000 176,500 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 490,000 476,525 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 425,000 429,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 805,000 845,250 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 345,000 308,775 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 515,000 520,601 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 730,000 760,113 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 1,115,000 1,148,450 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 380,000 377,150 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 200,000 201,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 460,000 453,100 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 925,000 975,875 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 560,000 556,150 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 130,000 132,600 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 114,856 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 265,000 251,750 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 520,000 495,300 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 915,000 873,825 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 555,000 538,350 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 1,110,000 1,154,400 Homebuilding (2.6%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 840,000 829,500 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 135,000 130,275 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,220,000 1,239,398 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 455,000 441,714 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 510,000 515,610 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 851,000 872,275 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 335,000 324,950 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 355,000 408,250 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 245,000 261,538 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 285,000 292,125 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 280,000 267,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 170,000 169,150 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 940,000 921,200 Lodging/Tourism (0.7%) MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 745,000 733,825 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 100,000 109,750 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,015,000 954,100 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 840,000 840,000 Regional Bells (0.6%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 70,000 58,275 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 150,300 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 475,000 459,563 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 670,000 653,250 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 195,000 191,100 Retail (2.5%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 574,240 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 505,000 297,950 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 215,000 223,063 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 150,000 153,810 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 240,000 240,000 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 100,000 90,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 500,000 400,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 930,000 860,250 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 315,000 331,144 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 470,250 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 755,000 777,650 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 360,000 370,800 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 735,000 736,838 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 480,000 470,400 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 445,000 452,231 Technology (4.0%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 450,000 469,688 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 487,000 512,568 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 705,000 326,063 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,310,000 1,038,175 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 260,000 249,439 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 964,000 1,070,040 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 165,000 171,188 First Data Corp. 144A sr. notes 5 3/8s, 2023 490,000 485,100 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 375,000 380,625 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 360,000 376,200 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 93,000 92,535 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 1,020,000 935,850 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 615,000 615,000 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 215,000 217,086 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 590,000 581,888 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 315,000 289,737 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 760,000 761,900 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 705,000 683,850 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 890,000 947,850 Telecommunications (5.7%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 192,500 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 600,000 559,500 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 1,620,000 1,478,250 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 400,000 353,000 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 700,000 740,390 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 140,000 144,900 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 375,000 346,875 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 1,125,000 1,012,500 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 336,713 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 580,000 377,000 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 696,000 459,360 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 205,000 201,156 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 250,000 257,003 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 520,000 505,700 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 200,000 202,000 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 200,000 202,250 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 135,000 142,847 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 619,174 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 775,000 760,469 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,760,000 1,262,800 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 180,000 150,750 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 345,000 362,009 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 1,450,000 1,173,594 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 1,480,000 1,211,750 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,100,000 1,016,125 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 385,000 380,188 Telephone (1.5%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 130,000 113,750 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 145,000 134,940 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 40,000 39,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 274,313 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 615,000 607,313 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 860,000 825,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 500,000 495,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 821,763 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 201,500 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 555,000 399,933 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 600,000 612,000 Transportation (0.6%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 680,000 617,100 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,025,000 1,014,750 Utilities and power (5.6%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 380,000 429,400 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 1,070,000 946,950 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 725,000 752,188 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 255,000 223,125 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 1,090,000 1,019,150 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 180,000 187,650 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 145,000 150,256 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,055,000 1,048,674 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 173,000 173,865 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 60,000 60,525 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 1,215,000 1,218,038 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 40,000 40,400 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 360,000 427,699 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 277,699 295,750 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 430,000 427,850 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 255,000 188,221 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 190,000 152,000 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 1,090,000 937,400 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 173,075 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 815,000 696,907 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 215,000 199,950 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 180,375 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,535,000 1,556,106 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 320,000 280,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 671,224 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 440,213 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 335,000 327,077 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 768,000 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 415,000 160,813 Total corporate bonds and notes (cost $237,342,044) SENIOR LOANS (5.2%) (a) (c) Principal amount Value Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 $605,000 $544,349 Consumer cyclicals (3.6%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 735,310 730,817 American Tire Distributors , Inc. bank term loan FRN 5 1/4s, 2021 194,025 193,621 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 1,265,087 1,177,209 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 278,600 251,611 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 1,007,250 878,826 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 782,259 773,132 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 628,645 406,786 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.948s, 2019 639,000 528,373 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 285,000 219,984 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 947,563 943,840 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s, 2022 320,000 318,933 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 490,000 477,138 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 281,014 274,755 ROC Finance, LLC bank term loan FRN 5s, 2019 863,529 818,194 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 195,000 191,100 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 383,056 375,075 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 461,013 450,256 Consumer staples (0.5%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 551,600 534,593 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 380,000 337,567 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 310,000 Energy (0.1%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 705,000 197,400 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 229,125 71,220 Financials (—%) iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 122,928 125,387 Health care (0.1%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 225,000 222,750 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 155,865 153,177 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 603,323 466,067 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 568,575 560,402 Utilities and power (0.3%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 1,769,778 681,365 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 18,164 6,993 Total senior loans (cost $15,589,525) COMMON STOCKS (1.4%) (a) Shares Value Ally Financial, Inc. (NON) 30,690 $625,462 Berry Plastics Group, Inc. (NON) 8,690 261,308 CIT Group, Inc. 9,745 390,092 Connacher Oil and Gas, Ltd. (Canada) (NON) 13,031 5,473 DISH Network Corp. Class A (NON) 8,260 481,888 Eldorado Resorts, Inc. (NON) 13,697 123,547 EP Energy Corp. Class A (NON) 31,460 162,019 General Motors Co. 7,902 237,218 Hilton Worldwide Holdings, Inc. 10,275 235,709 Live Nation Entertainment, Inc. (NON) 10,615 255,185 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 24,322 973 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 24,322 973 Penn National Gaming, Inc. (NON) 30,400 510,112 Seventy Seven Energy, Inc. (NON) 16,265 22,446 Spectrum Brands Holdings, Inc. 3,325 304,271 Tribune Media Co. Class 1C (F) 93,841 23,460 Vantage Drilling Co. (NON) 211,443 5,413 Total common stocks (cost $5,040,462) CONVERTIBLE PREFERRED STOCKS (1.2%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 636 $600,041 American Tower Corp. $5.50 cv. pfd. (R) 5,675 555,441 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 3,850 392,161 EPR Properties Ser. C, $1.438 cv. pfd. (R) 18,552 411,042 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 9,800 676,788 Tyson Foods, Inc. $2.375 cv. pfd. 7,630 391,114 Total convertible preferred stocks (cost $2,946,964) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $418,000 $477,304 Jazz Technologies, Inc. cv. company guaranty sr. unsec. bonds 8s, 2018 323,000 468,552 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 173,000 126,614 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 307,000 285,702 Total convertible bonds and notes (cost $1,191,043) PREFERRED STOCKS (0.4%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 541 $543,705 M/I Homes, Inc. Ser. A, $2.438 pfd. 14,167 360,550 Total preferred stocks (cost $646,010) SHORT-TERM INVESTMENTS (4.3%) (a) Shares Value Putnam Short Term Investment Fund 0.13% (AFF) 10,981,876 $10,981,876 Total short-term investments (cost $10,981,876) TOTAL INVESTMENTS Total investments (cost $273,737,924) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $3,973,089) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 12/16/15 $33,341 $33,765 $424 Barclays Bank PLC Canadian Dollar Sell 10/21/15 124,079 131,756 7,677 Credit Suisse International Euro Sell 12/16/15 1,179,796 1,194,538 14,742 Goldman Sachs International Euro Buy 12/16/15 268,965 272,335 (3,370) JPMorgan Chase Bank N.A. Canadian Dollar Buy 10/21/15 137,041 145,516 (8,475) Euro Buy 12/16/15 162,005 164,019 (2,014) State Street Bank and Trust Co. Canadian Dollar Sell 10/21/15 557,455 591,904 34,449 UBS AG British Pound Sell 12/16/15 1,096,100 1,109,361 13,261 Euro Buy 12/16/15 325,801 329,895 (4,094) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $253,597,338. (b) The aggregate identified cost on a tax basis is $274,386,238, resulting in gross unrealized appreciation and depreciation of $3,813,229 and $28,633,581, respectively, or net unrealized depreciation of $24,820,352. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $8,023,236 $88,479,222 $85,520,582 $7,719 $10,981,876 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $12,793 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 84.8% Canada 4.5 Luxembourg 2.8 United Kingdom 2.1 France 1.6 Netherlands 0.8 Mexico 0.6 Jamaica 0.5 Ireland 0.5 Other 1.8 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $13,859 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Capital goods 261,308 — — Communication services 481,888 — — Consumer cyclicals 1,361,771 — 23,460 Consumer staples 304,271 — — Energy 195,351 — 1,946 Financials 1,015,554 — — Total common stocks — Convertible bonds and notes $— $1,358,172 $— Convertible preferred stocks 676,788 2,349,799 — Corporate bonds and notes — 216,428,509 18 Preferred stocks — 904,255 — Senior loans — 13,220,920 — Short-term investments 10,981,876 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $52,600 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $70,553 $17,953 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$3,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# $424 $7,677 $14,742 $— $— $34,449 $13,261 70,553 Total Assets $424 $7,677 $14,742 $— $— $34,449 $13,261 $70,553 Liabilities: Forward currency contracts# — — — 3,370 10,489 — 4,094 17,953 Total Liabilities $— $— $— $3,370 $10,489 $— $4,094 $17,953 Total Financial and Derivative Net Assets $424 $7,677 $14,742 $(3,370) $(10,489) $34,449 $9,167 $52,600 Total collateral received (pledged)##† $— $— $— $— $— $— $— Net amount $424 $7,677 $14,742 $(3,370) $(10,489) $34,449 $9,167 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
